Defendant did not move to withdraw his plea, and since this case does not come within the narrow exception to the preservation requirement (see People v Lopez, 71 NY2d 662 [1988]), his challenge to the plea is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. The plea was knowing, intelligent and voluntary, and there was nothing in the allocution that negated *406any element of the crimes or cast significant doubt on defendant’s guilt (see People v Seeber, 4 NY3d 780 [2005]; People v Toxey, 86 NY2d 725 [1995]; see also People v McGowen, 42 NY2d 905 [1977]).
The court properly denied defendant’s suppression motion, without granting a hearing, since he failed to establish standing to challenge the seizure of the property. Although defendant was entitled to rely on the prosecution’s version of the incident to establish standing (see People v Burton, 6 NY3d 584 [2006]), that version failed to support such a claim (see People v Ramirez-Portoreal, 88 NY2d 99, 110 [1996]). Concur—Mazzarelli, J.P., Andrias, Williams, Buckley and Acosta, JJ.